      Case 3:19-mj-23221-FAG-H Document 18 Filed 06/16/20 PageID.87 Page 1 of 7



1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                            Case No.: 19-mj-23221-FAG-H
12
                                Plaintiff-Appellee,
13                                                        ORDER AFFIRMING
     v.                                                   MAGISTRATE JUDGE
14
     EFRAIN CERVANTES-RAMIREZ,                            CONVICTION AND JUDGMENT
15
                           Defendant-Appellant.
16
17
18         On August 13, 2019, Defendant Efrain Cervantes-Ramirez filed a notice of appeal
19   to the district court. (Doc. No. 9.) The appeal is timely, and the Court has jurisdiction over
20   the appeal pursuant to 18 U.S.C. § 3402.
21                                           Background
22         On August 5, 2019, Defendant was arrested approximately 200 yards north of the
23   United States/Mexico border and one quarter mile east of the Tecate, California Port of
24   Entry. (Doc. No. 1 at 2.) Following his arrest, Defendant stated that he is a citizen of
25   Mexico illegally present in the United States, and that he illegally entered the United States
26   on August 5, 2019. (Id.)
27         On August 6, 2019, the Government filed a criminal complaint charging Defendant
28   with being “an alien, [who] attempted to enter the United States at a time or place other

                                                      1
      Case 3:19-mj-23221-FAG-H Document 18 Filed 06/16/20 PageID.88 Page 2 of 7



1    than as designated by immigration officers, a misdemeanor; in violation of Title 8, United
2    States Code, Section 1325(a)(1).” (Doc. No. 1 at 1.) On August 6, 2019, Defendant
3    appeared before the Magistrate Judge for an initial appearance. (Doc. No. 3.)
4          On August 9, 2019, Defendant appeared before the Magistrate Judge and entered an
5    open plea of guilty without a plea agreement to the single count for violation of 8 U.S.C. §
6    1325(a)(1) in the complaint. (Doc. No. 13 at 3, 7, 14; Doc. Nos. 6, 7.) During the hearing,
7    counsel for Defendant objected to the Magistrate Judge’s recitation of the elements of the
8    offense, and the Magistrate Judge overruled the objection. (Doc. No. 13 at 11-12.) At the
9    end of the hearing, the Magistrate Judge accepted Defendant’s guilty plea and subsequently
10   sentenced Defendant to time served. (Id. at 15, 16-17; Doc. Nos. 6, 7.)
11         The Magistrate Judge entered a final judgment on August 9, 2019. (Doc. No. 7.)
12   On August 13, 2019, Defendant filed a timely notice of appeal. (Doc. No. 9.) See Fed. R.
13   Crim. P. 58(g)(2)(B) (setting forth a 14-day deadline for filing an appeal from a magistrate
14   judge’s judgment of conviction).
15                                           Discussion
16         “In all cases of conviction by a United States magistrate judge an appeal of right
17   shall lie from the judgment of the magistrate judge to a judge of the district court of the
18   district in which the offense was committed.” 18 U.S.C. § 3402. Federal Rule of Criminal
19   Procedure 58(g)(2)(B) provides: “[a] defendant may appeal a magistrate judge’s judgment
20   of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P.
21   58(g)(2)(B).
22         On appeal, Defendant argues that his guilty plea must be vacated because the
23   Magistrate Judge failed to accurately advise him of the charged offense’s elements, thereby
24   violating Federal Rule of Criminal Procedure 11. (Doc. No. 14 at 1, 4-13.) Specifically,
25   Defendant argues that the Magistrate Judge failed to inform him that in order to be
26   convicted of attempted unlawful entry in violation of § 1325(a)(1), the government must
27   prove that the defendant knew he was an “alien.” (Id. at 6.) In response, the Government
28   argues that knowledge of alienage is not an element of attempted entry in violation of §

                                                  2
      Case 3:19-mj-23221-FAG-H Document 18 Filed 06/16/20 PageID.89 Page 3 of 7



1    1325(a)(1). (Doc. No. 16 at 4-11.)
2          “A plea of guilty is constitutionally valid only to the extent it is ‘voluntary’ and
3    ‘intelligent.’” Bousley v. United States, 523 U.S. 614, 618 (1998) (quoting Brady v. United
4    States, 397 U.S. 742, 748 (1970)). “There are a number of requirements that a plea
5    colloquy must satisfy in order for a guilty plea to be considered voluntary and knowing.”
6    Tanner v. McDaniel, 493 F.3d 1135, 1146–47 (9th Cir. 2007).
7          “Federal Rule of Criminal Procedure 11 is designed ‘to assist the district judge in
8    making the constitutionally required determination that a defendant’s guilty plea is truly
9    voluntary.’” United States v. Minore, 292 F.3d 1109, 1115 (9th Cir. 2002) (quoting
10   McCarthy v. United States, 394 U.S. 459, 465 (1969)). Federal Rule of Criminal Procedure
11   11(b)(1) requires the court to “address the defendant personally in open court” and “inform
12   the defendant of, and determine that the defendant understands . . . (G) the nature of each
13   charge to which the defendant is pleading.” Fed. R. Crim. P. 11(b)(1); see also Bousley,
14   523 U.S. at 618 (“The Supreme Court ‘ha[s] long held that a plea does not qualify as
15   intelligent unless a criminal defendant first receives ‘real notice of the true nature of the
16   charge against him, the first and most universally recognized requirement of due process.’”
17   (quoting Smith v. O’Grady, 312 U.S. 329, 334 (1941)). To comply with Rule 11(b)(1)’s
18   requirement that the defendant be informed of “the nature of each charge,” “the district
19   court must advise the defendant of the elements of the crime and ensure that the defendant
20   understands them.” Minore, 292 F.3d at 1115. The adequacy of a Rule 11 plea colloquy
21   is reviewed de novo. United States v. Villalobos, 333 F.3d 1070, 1073 (9th Cir. 2003).
22         In this case, in order to satisfy the Rule 11(b)(1)’s requirement that Defendant be
23   informed of the nature of his charge, the Magistrate Judge engaged in the following
24   colloquy with Defendant:
25         THE COURT: I’m now going to advise you of the elements of the offense.
26         If defense counsel wishes to object, I would ask to hold the objection, and I’ll
           make it of record. I have come to the determination after yesterday’s hearings
27
           that I believe that there are only four elements, but I will allow you to make
28         your objection.

                                                   3
      Case 3:19-mj-23221-FAG-H Document 18 Filed 06/16/20 PageID.90 Page 4 of 7



1          I believe the elements for the charge are as follows:
2          The defendant at the time of the attempted entry into the United States was an
           alien, and that is a person who is not a natural-born or naturalized citizen or
3
           national of the United States.
4          Secondly, that the defendant had the specific intent to enter the United States
5          at a time and place other than those designated by immigration officers.
6          Third, that the defendant also had the specific intent to enter the United States
           free from official restraint, meaning the defendant intended to enter without
7          being detected, apprehended, or taken into custody by the Government so that
8          he or she could roam freely in the United States.
9          And fourth, that the defendant did something that was a substantial step
           towards committing the crime and that strongly corroborated the defendant’s
10         intent to commit the crime.
11         Do you understand the elements of the offense as I have described them on
12         the record?

13         (Discussion regarding another case.)
           THE COURT: Mr. Cervantes?
14
           THE DEFENDANT: Yes.
15
     (Doc. No. 13 at 10-11.)
16
           Defendant argues that this plea colloquy failed to comply with Rule 11 and inform
17
     him of the true nature of the charge because the Magistrate Judge failed to advise him of
18
     all of the elements of the charged offense. (Doc. No. 14 at 6.) To support this argument,
19
     Defendant asserts that knowledge of alienage is a required element for proving attempted
20
     unlawful entry in violation of § 1325(a)(1). (Id.) But “knowledge of alienage is not an
21
     element of § 1325(a)(1).” United States v. Vazquez-Sanchez, No. 319MJ23193FAGBTM,
22
     2020 WL 2394969, at *4 (S.D. Cal. May 11, 2020); see United States v. Zeferino-De Jesus,
23
     No. 319MJ23139AHGDMS, 2020 WL 94373, at *8 (S.D. Cal. Jan. 7, 2020) (“[T]he Court
24
     disagrees that knowledge of alienage is an element of a charge under § 1325.”).
25
           Defendant argues that knowledge of alienage is required as an element of §
26
     1325(a)(1) under basic attempt principles. (Doc. No. 14 at 6-8.) Specifically, Defendant
27
     argues that in determining whether a defendant has the intent to commit the relevant
28

                                                   4
      Case 3:19-mj-23221-FAG-H Document 18 Filed 06/16/20 PageID.91 Page 5 of 7



1    completed crime, “‘a defendant should be treated in accordance with the facts as he
2    supposed them to be,’ not as they actually are.” (Id. at 6 (quoting United States v. Quijada,
3    588 F.2d 1253, 1255 (9th Cir. 1978).) Defendant argues, therefore, that if a defendant
4    genuinely (but incorrectly) believes that he is a U.S. citizen and then attempts to enter the
5    United States, the defendant is not guilty of attempted unlawful entry in violation of §
6    1325(a)(1). (Id. at 7.)
7          “Quijada does not stretch as far as Defendant would like.” Zeferino-De Jesus, 2020
8    WL 94373, at *8. In Quijada, the Ninth Circuit explained that “generally a defendant
9    should be treated in accordance with the facts as he supposed them to be” in rejecting an
10   impossibility defense to a conviction for attempt to distribute cocaine in violation of 21
11   U.S.C. §§ 841(a)(1) and 846. See Quijada, 588 F.2d at 1255. In contrast, here, a defense
12   of impossibility is not at issue as Defendant never raised an impossibility defense in the
13   proceedings below or on appeal. Thus, Defendant’s reliance on Quijada is misplaced.
14   Quijada says nothing about how to determine the specific required elements of an attempt
15   crime. See Zeferino-De Jesus, 2020 WL 94373, at *8 (rejecting defendant’s reliance on
16   Quijada to prove that knowledge of alienage is a required element of 1325(a)(1)).
17         In arguing that knowledge of alienage is a required element of § 1325(a)(1),
18   Defendant also relies on the Ninth Circuit’s decision in United States v. Smith-Baltiher,
19   424 F.3d 913, 915 (9th Cir. 2005). (Doc. No. 14 at 7.) Again, Defendant’s reliance on
20   Ninth Circuit precedent is misplaced. In Smith-Baltiher, the Ninth Circuit held that a
21   defendant was entitled to present a mistake of fact defense regarding his citizenship status
22   that, if proven, would negate the mens rea element of his § 1326 attempted reentry charge.
23   See 424 F.3d at 923-25; see also, e.g., United States v. Hernandez, 504 F. App’x 647, 648–
24   49 (9th Cir. 2013) (holding that the defendant had the right to present a mistake of fact
25   defense to a charge of attempted reentry in violation of § 1326). A defense of mistake of
26   fact is not at issue here as Defendant did not raise this defense below or on appeal. Rather,
27   Defendant’s appeal is based on his contention that knowledge of alienage is a required
28   element of the offense. Nowhere, in Smith-Baltiher does the Ninth Circuit hold or suggest

                                                   5
      Case 3:19-mj-23221-FAG-H Document 18 Filed 06/16/20 PageID.92 Page 6 of 7



1    that knowledge of alienage is a required element of attempted reentry or entry. Thus, the
2    Court rejects Defendant’s reliance on Smith-Baltiher. See Vazquez-Sanchez, 2020 WL
3    2394969, at *4 (rejecting defendant’s reliance on Smith-Baltiher to prove that knowledge
4    of alienage is a required element of 1325(a)(1)).
5          Defendant also argues that knowledge of alienage is required as an element of §
6    1325(a)(1) under the Supreme Court’s decision in Rehaif v. United States. (Doc. No. 14
7    at 8-11.) The Court rejects this argument. Rehaif is inapplicable here.
8          In Rehaif, the Supreme Court held that “in a prosecution under 18 U.S.C. § 922(g)
9    and § 924(a)(2), the Government must prove both that the defendant knew he possessed a
10   firearm and that he knew he belonged to the relevant category of persons barred from
11   possessing a firearm.” 139 S. Ct. at 2200. This holding was based on the text of §
12   924(a)(2)’s use of the term “knowingly.” See id. at 2195–97 (“As ‘a matter of ordinary
13   English grammar,’ we normally read the statutory term ‘“knowingly” as applying to all the
14   subsequently listed elements of the crime.’”).
15         In contrast, here, Defendant was not charged with violating 18 U.S.C. § 922(g) and
16   § 924(a)(2). Rather, Defendant was charged with violating 8 U.S.C. § 1325(a)(1), which
17   does not contain the term “knowingly.” See 8 U.S.C. § 1325(a). Thus, Rehaif’s holding
18   is inapplicable to the present case. See United States v. Velazquez-Hernandez, No.
19   19CR03066-KSC, 2020 WL 475272, at *5 (S.D. Cal. Jan. 28, 2020) (“The question in
20   Rehaif . . . concerned ‘the scope of the word “knowingly,”’ with the Supreme Court holding
21   ‘knowingly’ applied to ‘both defendant’s conduct and status.’ In contrast, here, Congress
22   did not incorporate a ‘knowingly’ requirement into the text of § 1325(a)(1).”); Zeferino-
23   De Jesus, 2020 WL 94373, at *8 (“Section 924(a)(2) expressly provides for punishment of
24   a defendant who ‘knowingly violates’ § 922(g). There is no similar express requirement
25   in 8 U.S.C. § 1325, however, that a violation be ‘knowing.’”); United States v. Nunez-
26   Soberanis, 406 F. Supp. 3d 835, 843 (S.D. Cal. 2019) (“[T]he Court concludes that the
27   rationale in Rehaif is not directly applicable to a prosecution under § 1325 and does not
28   require the Government to allege or prove that Defendant knew he was an alien.”).

                                                  6
      Case 3:19-mj-23221-FAG-H Document 18 Filed 06/16/20 PageID.93 Page 7 of 7



1           Further, in rejecting Defendant’s contention that knowledge of alienage is a required
2    element under § 1325(a)(1), the Court notes that the Ninth Circuit has explained that “[t]he
3    reason for requiring specific intent for attempt crimes is to resolve the uncertainty whether
4    the defendant’s purpose was indeed to engage in criminal, rather than innocent, conduct.”
5    United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1193 (9th Cir. 2000). But, here,
6    Defendant has not “demonstrated that the failure to require a showing of knowledge of
7    alienage in connection with attempted illegal entry under § 1325(a)(1) will allow for the
8    prosecution of inculpable conduct.” Vazquez-Sanchez, 2020 WL 2394969, at *4. Any
9    person, whether a United States citizen or an alien, who attempts to cross the border outside
10   a designated port of entry violates the law. See Nunez-Soberanis, 406 F. Supp. 3d at 844
11   (citing 19 U.S.C. § 1459); Zeferino-De Jesus, 2020 WL 94373, at *8.
12          In sum, the Court rejects Defendant’s contention that knowledge of alienage is a
13   required element of attempted unlawful entry in violation of § 1325(a)(1). See Vazquez-
14   Sanchez, 2020 WL 2394969, at *3 (“Defendant’s instant knowledge of alienage argument
15   has been consistently rejected by other courts in this district.”). Because knowledge of
16   alienage is not an element of the charged offense, Defendant has failed to show that the
17   Magistrate Judge’s plea colloquy violated Federal Rule of Criminal Procedure 11 and that
18   his guilty plea is invalid.
19                                           Conclusion
20          For the reasons above, the Court denies Defendant’s appeal and affirms Defendant’s
21   conviction and judgment.
22          IT IS SO ORDERED.
23   DATED: June 16, 2020
24
                                                   MARILYN L. HUFF, District Judge
25                                                 UNITED STATES DISTRICT COURT
26
27
28

                                                   7
